Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
24, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 24, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00792-CV
____________
 
WILLIAM LESTER RICE, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 16, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, he seeks to have this Court
compel the presiding judge of the 11th District Court in Harris County to act
on his petition for writ of mandamus, in which relator
seeks to compel the Harris County District Clerk to comply with his request for
production of documents under the Texas Open Records Act.  See Tex.
Gov=t
Code Ann. '' 552.001B552.353.  
Because we find relator has not
shown he is entitled to the relief sought, we deny his petition for writ of
mandamus.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 24, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.